Citation Nr: 1728841	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for right femur disability.

3.  Entitlement to an evaluation in excess of 10 percent for left tibia disability.

4.  Entitlement to an evaluation in excess of 10 percent for right tibia disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to July 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a July 2012 travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In May 2013 and May 2016, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's right femur disability has not more nearly approximated malunion of the femur with moderate knee or hip disability.

3.  The Veteran's left tibia disability has not more nearly approximated malunion of tibia and fibula with moderate knee or ankle disability.

4.  The Veteran's right tibia disability has not more nearly approximated malunion of tibia and fibula with moderate knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5237 (2016).  

2.  The criteria for an evaluation in excess of 10 percent for right femur disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.27, 4.71a, Diagnostic Codes 5021, 5255 (2016).  

3.  The criteria for an evaluation in excess of 10 percent for left tibia disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.27, 4.71a, Diagnostic Codes 5021, 5262 (2016).  

4.  The criteria for an evaluation in excess of 10 percent for right tibia disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.27, 4.71a, Diagnostic Codes 5021, 5262 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the duty to notify requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in September 2008.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and severity of her disabilities in October 2008, June 2013, and June 2016.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, and provided the information needed to evaluate her disabilities under the applicable rating criteria.  As the June 2013 examiner recommended re-examination due to the Veteran's pregnancy at the time of the examination, the Board observes that the findings from that examination are of lesser probative value in determining the true severity of her disabilities.  While the Veteran initially asserted in her July 2009 notice of disagreement that she did not attend the October 2008 examination, at the July 2012 Board hearing, she appeared to acknowledge her attendance at the examination.  Moreover, the Board's review of the examination report reveals no indication that the Veteran was not the subject of that examination.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, all of the evidence must evaluated to the end that all decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When the Veteran is requesting an increased rating for a service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  Powell v. West, 13 Vet. App. 31 (1999).  Nevertheless, the Board acknowledges that the Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

In this case, VA received the Veteran's claim for an increased rating for her lumbar spine, right femur, and bilateral tibia disabilities in August 2008.

Lumbar Spine Disability

The Veteran's lumbar spine disability has been rated at 20 percent under Diagnostic Code 5237.  38 C.F.R. § 4.71a (2016).  

The following ratings are available under the General Rating Formula for Diseases and Injuries of the Spine: 

100 percent for unfavorable ankylosis of the entire spine; 
50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.  

At the October 2008 VA examination, the Veteran reported that her back disability had gotten progressively worse in the past year with increased pain.  She reported intermittent numbness and tingling in the soles of her feet triggered by inactivity or if she is in a certain position for a long period of time, and relieved by movement.  She reported flare-ups during which she does what she has to but at a slower pace.  Examination revealed forward flexion to 90 degrees with no additional limitation after three repetitions.  There were no motor, sensory, or reflex abnormalities.  X-rays showed transitional vertebra with sacralization of L5.  The diagnosis was lumbar spine T10-L1 post facet syndrome.

A March 2010 examination conducted in conjunction with a claim with the Social Security Administration revealed normal forward flexion of the lumbar spine.

At the June 2013 VA examination, the Veteran reported back pain with flare-ups that she must work through because she has to care for her children.  Examination revealed forward flexion to 60 degrees which remained the same after repetitive use testing.  There were no motor, sensory, or reflex abnormalities, and straight leg raising test was negative.  The Veteran reported intermittent pain, paresthesias and/or dysethesias, and numbness in the lower extremities which the examiner attributed to the sciatic nerve.  The examiner noted that the Veteran was 28 weeks pregnant and suggested re-evaluation of range of motion after delivery.  

An October 2013 VA examination report reflects that examination revealed no motor, sensory, or reflex abnormalities, and a negative straight leg raising test.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner opined that the Veteran does not have sciatica, noting that the Veteran's symptoms are not consistent with sciatica.  The examiner noted that the Veteran being awakened from sleep by her symptoms and symptoms being brought on by prolonged sitting are atypical of sciatica.  The examiner stated that the Veteran's report of her entire feet feeling like they are on fire is more consistent with a compressive neuropathy, not sciatica.  The examiner also noted that straight leg tests were negative, and that there was no sensory loss or motor weakness.

At the June 2016 VA examination, the Veteran reported back pain and a burning sensation in the right leg after running after her children or standing for 20 minutes, at which time she will rest for a few minutes.  Examination revealed forward flexion to 50 degrees with no additional loss of function or range of motion after three repetitions.  There were no motor, sensory, or reflex abnormalities, and straight leg raising test was negative.  The examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner noted that the Veteran did not have any other neurologic abnormalities related to a back condition such as bowel or bladder problems.  The examiner indicated that the Veteran did not have intervertebral disc syndrome with episodes requiring bed rest.  The examiner indicated that the Veteran's low back disability impacts her ability to work in that she cannot stand or sit for prolonged periods of time and has to change position to relieve symptoms.  Lastly, the examiner provided a diagnosis of lumbosacral strain and stated that the diagnosis was the same as the previous diagnosis of posterior facet syndrome T10-L1.

VA medical records show complaints of chronic low back pain but no findings of range of motion.  However, a May 2015 record indicates no limitation of motion of the spine.

Given the above, even considering functional loss due to pain and other factors, the Veteran's lumbar spine disability has not more nearly approximated forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective evidence of record simply does not support such findings.  While the Veteran reported flare-ups, examinations did not reveal any additional loss of function or range of motion on repetitive use testing.  Thus, a higher evaluation based on limitation of motion is not warranted.

There is also no evidence that the Veteran's lumbar spine disability has resulted in incapacitating episodes having a total duration of at least 4 weeks during any 12-month period during the rating period.  The Veteran did not report having any incapacitating episodes at the examinations and the other medical evidence of record does not show any such episodes.  Thus, a higher evaluation based on incapacitating episodes is not warranted.

Lastly, the Board notes that the Veteran's lumbar spine disability has not resulted in any neurological manifestations requiring a separate rating during the rating period.  While the June 2013 examination suggested disability of the sciatic nerve due to the lumbar spine disability, straight leg raising test at that time was negative.  Then, re-examination in October 2013 again revealed a negative straight leg raising test as well as no motor, sensory, or reflex abnormalities, and the examiner concluded that the Veteran's symptoms were not consistent with sciatica but rather a compressive neuropathy.  This conclusion was confirmed by the June 2016 examiner who noted the same findings.  The evidence of record does not reflect any other complaints or findings of neurological manifestations due to the lumbar spine disability, and the Veteran denied having bladder or bowel problems at the examinations.

In conclusion, an evaluation in excess of 20 percent for the lumbar spine disability is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Femur Disability

The Veteran's right femur disability, diagnosed as residuals of stress fracture of the right femur with myositis, has been rated at 10 percent under Diagnostic Code 5021-5255.  38 C.F.R. § 4.71a.  Her disability has been evaluated as residuals under Diagnostic Code 5255 for impairment of the femur.  38 C.F.R. § 4.27 (2016).

Under Diagnostic Code 5021 for myositis, the disability is to be rated on limitation of motion of affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5255, a maximum 80 percent rating is warranted for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).  A 60 percent rating is warranted for fracture of the surgical neck of the femur with false joint, or for a fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of a brace.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating, and malunion of the femur with moderate knee or hip disability warrants a 20 percent rating.  38 C.F.R. § 4.71.

Normal range of motion of the hip is flexion to 125 degrees and abduction to 45 degrees.  38 C.F.R. § 4.71, Plate II.

At the October 2008 VA examination, the Veteran reported pain in the right thigh triggered by physical activity including prolonged standing.  She denied any other hip symptoms.  Examination of the right hip revealed no abnormalities and flexion to 120 degrees, extension to 30 degrees, and abduction to 40 degrees with no pain and no additional limitations after three repetitions.  The Veteran could cross the right leg over the left and toe out greater than 15 degrees.  Examination of the knee revealed no abnormalities and range of motion from 0 degrees to 130 degrees with no pain and no additional limitations after three repetitions.  X-rays showed a normal right femur.  The examiner provided a diagnosis of femur stress fracture residual with myositis.  The examiner noted that the Veteran's disability would have a moderate effect on chores, shopping, exercise, and sports.

A March 2010 examination conducted in conjunction with a claim with the Social Security Administration revealed normal range of motion of the hips and knees.

At the June 2016 VA examination, the Veteran reported discomfort in the right upper leg during increased physical activity.  Examination revealed full muscle strength and normal range of motion of the right hip with no pain, and no additional loss of function or range of motion after three repetitions.  There was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The examiner indicated that the Veteran's right femur disability impacts her ability to work in that she cannot stand or sit for prolonged periods of time and has to change position to relieve symptoms.  The examiner provided a diagnosis of residuals of right femur stress fracture.

VA medical records show complaints of right leg pain and findings of intact range of motion of the lower extremity.  

Given the above, there is no clinical or radiographic evidence of malunion of the right femur.  Moreover, with relatively well-preserved range of motion of the right hip and knee and full strength in both joints as seen in the spine examinations, the evidence does not support a finding of moderate knee or hip disability.  Thus, a higher 20 percent rating under Diagnostic Code 5255 is not warranted for the right femur disability.

The Board has considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Even considering functional loss due to pain and other factors, range of motion findings do not support a compensable rating for either the right hip or knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

In conclusion, an evaluation in excess of 10 percent for the right femur disability is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Left and Right Tibia Disabilities

The Veteran's left and right tibia disabilities, diagnosed as residuals of stress fractures of the tibias with myositis, have been rated at 10 percent each under Diagnostic Code 5021-5262.  38 C.F.R. § 4.71a.  Her tibia disabilities have been evaluated as residuals under Diagnostic Code 5262 for impairment of the tibia and fibula.  38 C.F.R. § 4.27.

As above, Diagnostic Code 5021 for myositis provides for the evaluation of the disability based on limitation of motion of affected parts.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5262, the following evaluations are assignable for impairment of tibia and fibula: 40 percent for nonunion of tibia and fibula, with loose motion, requiring brace; 30 percent for malunion of tibia and fibula with marked knee or ankle disability; and 20 percent for malunion of tibia and fibula with moderate knee or ankle disability.

Normal range of motion of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II.  Normal range of motion of the ankle consists of dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.

At the October 2008 VA examination, the Veteran reported pain in the lower legs triggered by physical activity including prolonged standing.  Examination of the knees revealed no abnormalities and range of motion from 0 degrees to 130 degrees with no pain and no additional limitations after three repetitions.  Examination of the ankles revealed no abnormalities and dorsiflexion to 10 degrees and plantar flexion to 45 degrees with no pain and no additional limitations after three repetitions.  X-rays showed normal left and right tibias and fibulas.  The examiner provided diagnoses of right and left tibia stress fracture residuals with myositis.  The examiner noted that the Veteran's disabilities would have a moderate effect on chores, shopping, exercise, and sports.

A March 2010 examination conducted in conjunction with a claim with the Social Security Administration revealed normal range of motion of the knees and ankles.

At the June 2013 VA examination, the Veteran reported pain in her legs aggravated by driving and walking.  Examination revealed range of motion of both knees from 0 to 100 degrees with no pain that remained the same upon repetitive use testing.  There was full strength in the knees and ankles with normal deep tendon reflexes.  Tests for joint stability were normal.  The examiner indicated that there was no evidence or history of recurrent patellar subluxation or dislocation.  There was tenderness to palpation to the shins.  X-rays were normal.  The examiner indicated that the Veteran's tibia disabilities impact her ability to work in that she cannot stand for long periods of time.  The examiner noted that the Veteran was 28 weeks pregnant and suggested re-evaluation after delivery.  

At the June 2016 VA examination, the Veteran reported pain in the proximal tibia after increased physical activity that she has to rest a few minutes to relieve.  She denied knee joint pain.  Examination revealed normal range of motion in both knees with no additional functional loss or range of motion after three repetitions.  There was pain on moderate pressure over the anterior tibia of both knees.  Strength in both knees was normal.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion of either knee.  The examiner indicated that the Veteran's tibia disabilities do not affect range of motion of the knees or ankles.  The examiner indicated that the Veteran's tibia disabilities impact her ability to work in that she cannot stand or sit for prolonged periods of time and has to change position to relieve symptoms.  The examiner provided a diagnosis of bilateral tibia stress fracture and stated that the diagnosis was the same as the previous diagnosis of tibial myositis.

VA medical records show complaints of bilateral leg pain and findings of intact range of motion of the lower extremities.  

Given the above, there is no clinical or radiographic evidence of malunion of the tibia and fibula in either extremity.  Moreover, with little to no loss of range of motion of the knees and ankles and full strength in both joints, the evidence does not support a finding of moderate knee or ankle disability of either extremity.  While flexion in both knees was 100 degrees at the June 2013 examination, the Veteran was 28 weeks pregnant at that time and subsequent examination in June 2016 showed full flexion in both knees.  As such, the Board finds the range of motion findings from the October 2008 and June 2016 examinations to be more probative of the severity of her disabilities.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, a higher 20 percent rating under Diagnostic Code 5255 is not warranted for either tibia disability.

The Board has considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Even considering functional loss due to pain and other factors, range of motion findings do not support a compensable rating for either the knees or ankles.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

In conclusion, evaluations in excess of 10 percent for left and right tibia disabilities are not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Extra-Schedular Consideration

The Board has considered whether the schedular evaluations are inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular rating is adequate, and referral is not required.  Id.; 38 C.F.R. § 3.321(b)(1).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected lumbar spine, femur, and tibia disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which are pain and the resulting limitation of motion.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.


ORDER

An evaluation in excess of 20 percent for lumbar spine disability is denied.

An evaluation in excess of 10 percent for right femur disability is denied.

An evaluation in excess of 10 percent for left tibia disability is denied.

An evaluation in excess of 10 percent for right tibia disability is denied.



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


